Citation Nr: 1717461	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left knee.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for median nerve neuropathy of the left upper extremity, to include as secondary to service-connected cervical spondylosis.

6.  Entitlement to service connection for a bilateral arm and shoulder disability.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial disability rating in excess of 20 percent for cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty with the Army from February 1971 to February 1974, and on active duty with the Army National Guard from June 2004 to August 2005.  In addition, he had over thirty years of inactive service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action. 
The Veteran testified before the undersigned at a December 2016 Video Conference hearing.  The hearing transcript is of record.

The Board has reviewed the claims file as contained in the electronic records maintained in Virtual VA and Veterans Benefits Management System to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for right knee DJD, entitlement to service connection for left knee DJD, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for median nerve neuropathy of the left upper extremity, to include as secondary to service-connected cervical spondylosis, entitlement to service connection for a bilateral arm and shoulder disability, entitlement to an increased initial rating for PTSD, and entitlement to an increased initial rating for cervical spondylosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDING OF FACT

Prostate cancer was not first shown in service or within the first post-service year; and it is not otherwise shown to be related to service, to include as due to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. 
§§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, with regard to the issue being decided herein, the Veteran has indicated no such records, and all pertinent records have been obtained.

Prostate Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran seeks service connection for prostate cancer.  While the Veteran has not asserted that this disability resulted from exposure to Agent Orange, the Board acknowledges that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e) (2016). 

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Service connection may be presumed for certain chronic diseases, to include malignant tumors, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As malignant tumors are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease are potentially applicable.

In this case, although the Veteran served during the Vietnam era he does not assert, and there is no evidence of, any period of active duty in Vietnam or any area where herbicides were used. 

While the Veteran is not precluded from establishing exposure to Agent Orange on a direct basis, he has provided no medical or scientific evidence to support that assertion had it been raised.

In sum, as there is no evidence to support a claim of service connection for prostate cancer, based on in-service exposure to herbicides, such exposure is not presumed in the case at hand, and the Veteran's claim for service connection must fail on an herbicide presumptive basis in this regard.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2016).  Currently, there is no medical evidence linking a current diagnosis of prostate cancer to the Veteran's military service.
Moreover, the Veteran does not assert that his prostate cancer developed during service.  VA treatment records indicate he was diagnosed with prostate cancer in 2007.  Therefore, with no medical evidence or competent lay evidence linking this disability to service and no lay evidence reporting a continuity of symptomatology since service pertaining to this disability, the Veteran's claim for service connection for prostate cancer must fail on a direct basis. 

With regard to granting service connection for presumptive diseases under 
38 C.F.R. § 3.309(a), there is no evidence of record reflecting that the Veteran manifested prostate cancer to a compensable degree within one year of discharge from active duty.  Moreover, as noted above, the Veteran has never asserted such.  As such, service connection cannot be granted for this disability on a chronic disease presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.


REMAND

Bilateral Hearing Loss & Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records for the Veteran's first period of service from February 1971 to February 1974 showed no evidence of hearing loss or tinnitus.  

Periodic examinations dated May 1984, September 1992 and February 1995 yielded conflicting results.  Specifically, the 1984 examination showed bilateral hearing loss.  The 1992 examination showed hearing loss in the right ear only, and the 1995 examination showed hearing within normal limits.  

An audiogram from June 2004, during the Veteran's second period of active duty 
(9 days after return to active duty) clearly noted bilateral hearing loss, but at a level that is noncompensable under 38 C.F.R. § 4.85.  The Veteran was noted again to have bilateral hearing loss during his July 2005 separation examination.  

The Veteran has reported that during service, he worked in transportation and communication units and service personnel records show that the Veteran's military occupation specialties included radio relay & carrier attendant (first period of service) and transportation senior sergeant (second period of service).  As such, the Board finds that the Veteran's reports of noise exposure are generally consistent with the circumstances of his service.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Accordingly, the Board finds that noise exposure during the Veteran's first and second periods of service is conceded.  38 U.S.C.A. 
§ 1154 (b) (2016).

The Veteran was afforded a VA audiological examination in October 2007, in response to his claim for service connection.  The Veteran reported military noise exposure from trucks, tanks, large machines and boats, and civilian noise exposure while working as a machine operator for 37 years.  The Veteran also reported first noticing tinnitus 3-4 years prior, and in addition to ringing in the ears, he also reported hearing an "air-blowing" sound approximately 1-2 times a day.  The findings from the examination continued to show bilateral hearing loss, but not at a level severe enough to warrant a compensable rating under 38 C.F.R. § 4.85.  
The October 2007 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were most likely related to his exposure to noise during his civilian employment.  The examiner did not give a rationale for his opinion that the Veteran's bilateral hearing loss and tinnitus were more likely related to his civilian employment rather than his active service, and he did not give an opinion as to whether the pre-existing bilateral hearing loss was aggravated by the Veteran's second period of active military service.  As such, the Board finds that the opinion is incomplete, and therefore, inadequate for evaluation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also notes that during his December 2016 Board hearing, the Veteran reported that he has experienced bilateral, constant tinnitus since military service, specifically since his redeployment to Iraq.  His wife also testified that the Veteran was complaining of tinnitus right at the end of his military career.  See December 2016 Video Conference hearing transcript.  Furthermore, medical evidence of record from the Tuscaloosa Ear Nose & Throat Center shows that in April 2008, the Veteran reported ringing in the ears for four years (since 2004).  See treatment records from Tuscaloosa Ear Nose & Throat Center submitted in May 2000.

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of bilateral hearing loss and tinnitus during active military duty and a continuity of symptoms since.  Therefore, the Board finds that a remand for a new examination and medical opinions as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).


Left & Right Knee DJD

The Veteran contends that his bilateral knee disabilities began as a result of general wear and tear over a long period of active and inactive service.  Specifically, he asserts that he worked in transportation, which required excessive amounts of lifting with the knees, communication, which required climbing poles to install wiring, etc., and as a military policeman, which required excessive amount of walking and time on his feet.  He also asserts that during his second period of active service from 2004-2005, in the Persian Gulf, he fell repeatedly and injured his knees while performing duties in the motor pool.  See December 2016 Video Conference hearing transcript.

Service treatment records for the Veteran's first period of service are negative for any evidence of a left or right knee disease or injury.  

The medical evidence of record shows that prior to the Veteran's second period of active service, the Veteran had left knee anterior cruciate ligament (ACL) repair in 1984 and arthroscopic surgery to the left knee in August 2002.  Medical evidence also shows that in February 1999, prior to the Veteran's second period of active duty service, he was treated for left knee pain after he reportedly stepped in a hole and twisted his knee while at Base Camp in Sula, Honduras.  

Service treatment records for the Veteran's second period of active service from 2004-2005, show that the Veteran was treated for a contusion of the left knee in November 2004 after falling.  He was treated and released back to duty with a normal profile.  His July 2005 discharge examination noted a history of a left knee ACL repair, and occasional knee pain.  Service treatment records for this period of active service are negative for any evidence of a right knee disease or injury.  However, as noted above, the Veteran's military occupational specialty during his second period of active service was transportation senior sergeant.  As such, the Board finds that the Veteran's reports of knee injuries from repeated falls in the motor pool are generally consistent with the circumstances of his service.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Accordingly, the Board finds that bilateral knee injuries during the Veteran's second period of active service, from June 2004-August 2005, are conceded.  38 U.S.C.A. § 1154(b) (2016).

VA treatment records show that in 2005, the Veteran reported falling and hitting his left knee in Iraq, with the pain clearing up over a 2-week period, but returning without any precipitating factors in 2005 while raking leaves.

The Veteran was afforded a VA joints examination in October 2007.  He was diagnosed at that time with degenerative arthritis of the right and left knees.  The examiner did not give an opinion on the etiology of the bilateral knee disability.
The Veteran was also afforded a VA examination in March 2008 for the left knee disability.  The examiner noted that the Veteran had arthroscopic left knee surgery in February 1995, and that he injured his left knee again in November 2004 during his second period of active service.  The examiner opined that it was less likely than not that the Veteran's pre-existing left knee condition was aggravated by his period of service from June 2004 to August 2005.  His rationale was that although the Veteran injured his left knee; he was treated and released back to regular duty with a normal profile and no evidence of residual complications was found.  
The Board notes that the examiner did not discuss the Veteran's reports of repeated falls during service in the Persian Gulf as part of a transportation unit, and he did not give an opinion as to whether the Veteran's currently diagnosed left knee DJD, which is separate from the pre-existing left knee disability surgically treated in 1995, was directly related to his reported injuries during his second period of active service.  As such, the Board finds that the March 2008 examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

DJD of the knees is manifested by symptoms that the Veteran is competent to report.  He has current diagnoses of degenerative arthritis of the right and left knees, and has reported injuries to his knees in service.  The Veteran's reports provide competent and credible evidence of a right and left knee disability during active military duty and a continuity of symptoms since.  

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the current left and right knee DJD is necessary.  
38 C.F.R. § 4.2 (2016).

The Board also notes that during his December 2016 Board hearing, the Veteran testified that he had private medical treatment for the left knee following his first period of active service.  Specifically, he claimed that he had fluid drained from the left knee due to swelling of the knee.  There are no records of such private treatment currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from specific diseases not relevant to this appeal.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).

As noted above, besides his two periods of active duty service from 1971 to 1974 and 2004 to 2005, the Veteran also had over thirty years of inactive service.  His periods of INACDUTRA or ACDUTRA have not been verified (although service treatment records are in the claims file).  Such verification would be relevant in light of the fact that the Veteran reportedly sustained injuries and underwent surgery for the left knee in 1984, 1999 and 2002, prior to his second period of active duty.

Median Nerve Neuropathy of the Left Upper Extremity, to include as secondary to Service-Connected Cervical Spondylosis

The Veteran testified during his December 2016 Board hearing that he was having problems with his left upper extremity in 2009, 2010 and 2011, prior to his 2012 stroke, and that he started going to the VA Medical Center for treatment in September 2005.  The record currently contains VA medical records dated from September 2005 to March 2007, August 2006 to March 2008, and September 2015 onward.  There are no records of VA treatment from 2009 to 2015 currently associated with the claims file.  

The provisions of 38 C.F.R. § 3.159(c) provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Bilateral Arm & Shoulder Disability

The Veteran contends that he has a disability of the arms and shoulders, related to his active military service in the Persian Gulf.  Specifically, he alleges that he also injured his arms and shoulders during his reported falls during this second period of active service.  See December 2016 Video Conference hearing transcript.  

Service treatment records are negative for any evidence of an arm or shoulder disability during the Veteran's first or second period of active service.  However, as noted above, the Veteran's military occupation specialty during his second period of active service was transportation senior sergeant.  As such, the Board finds that the Veteran's reports of arm and shoulder injuries from repeated falls in the motor pool are generally consistent with the circumstances of his service.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Accordingly, the Board finds that arm and shoulder injuries during the Veteran's second period of active service, from June 2004 to August 2005, are conceded.  38 U.S.C.A. § 1154(b) (2016).

VA treatment records show that the Veteran has been treated for complaints of bilateral arm and shoulder arthralgia.  They show that he had an orthopedic consultation in January 2012 for complaints of right shoulder pain that had not responded to physical therapy.  The records also note that there was evidence of a complete tear of the supraspinatus and infraspinatus tendons, biceps tendonitis, and a glenoid larum lesion.  It was requested that he be scheduled for right shoulder surgery and two post-operative visits.  In February 2012, the Veteran underwent arthroscopy of the right shoulder with arthroscopic rotator cuff repair, for impingement syndrome of the right shoulder.

Post-service medical evidence of record shows that the Veteran has been diagnosed with right shoulder impingement syndrome.  The Veteran is competent to report the circumstances surrounding his in-service shoulder injuries, as well as the onset and nature of his shoulder symptoms.  The Veteran's reports provide competent and credible evidence of shoulder injuries during active military duty and a continuity of symptoms since.  The Board also notes that there is no evidence of any intercurrent post-service shoulder injury.  The Veteran has never been afforded a VA examination and opinion on the etiology of shoulder disability.

Therefore, the Board finds that a remand for an examination and medical opinion as to the etiology of any current shoulder disability is necessary.  38 C.F.R. § 4.2 (2016).

PTSD and Cervical Spondylosis

The most recent VA examination in connection with the Veteran's claim for an increased rating for PTSD was held in July 2012.  The most recent VA examination in connection with his claim for an increased rating for cervical spondylosis was held in February 2009.  The Veteran reported during his December 2016 Video Conference hearing these disabilities have increased in severity since those examinations were held.  See December 2016 Video Conference hearing transcript.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examinations, the Board finds that new VA examinations are warranted to ascertain the current severity of the Veteran's service-connected PTSD and cervical spondylosis.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The appellant is advised that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file/e-folder all relevant VA medical records not already of record.  Specifically, VA treatment records dated from 2009 to the present should be obtained and added to the claims folder/efolder.

2.  Ask the Veteran to identify all non-VA medical providers who have treated him for his left knee disability and any associated disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records, which are not already in the claims folder/efolder.  

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  Verify all periods (exact dates) of the appellant's INACDUTRA and ACDUTRA.

4.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before, during and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded for both periods of active service. 

The examiner should provide an opinion as to whether the bilateral hearing loss clearly and unmistakable existed prior to the Veteran's second period of active service, and, if so, whether there is clear and unmistakable evidence that the bilateral hearing loss was not aggravated during active duty (i.e. clear and unmistakable evidence that there was no increase in severity of the underlying disability beyond expected natural progression). 

If, in the alternative, it is determined the Veteran did not have pre-existing hearing loss when entering his second period of active duty in June 2004, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his current bilateral hearing loss is otherwise directly related to his military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed tinnitus is the result of noise exposure or other injury or disease in active service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Afford the Veteran a new VA joints examination with an appropriate expert to determine the nature and etiology of his claimed right and left knee disabilities.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should provide an opinion as to whether any currently diagnosed right or left knee disability is, at least as likely as not (50 percent probability or more), related to a disease or injury during the Veteran's first period of active service, from February 1971 to February 1974.

The examiner should also provide an opinion as to whether any currently diagnosed right knee disability is, at least as likely as not (50 percent probability or more), related to a disease or injury during the Veteran's second period of active service, from June 2004 to August 2005.  The examiner is advised that knee injuries during the Veteran's second period of active service are conceded.  

The examiner should also provide an opinion as to whether a left knee disability clearly and unmistakable existed prior to the Veteran's second period of active service (June 2004 to August 2005) and, if so, whether there is clear and unmistakable evidence that the left knee disability was not aggravated during his second period of active duty (i.e. clear and unmistakable evidence that there was no increase in severity of the underlying disability beyond expected natural progression), from June 2004 to August 2005.

If, in the alternative, it is determined the Veteran did not have a pre-existing left knee disability when entering his second period of active duty in June 2004, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his current left knee disability is otherwise related to his second period of active service, from June 2004 to August 2005.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Afford the Veteran a VA joints examination with an appropriate expert to determine the nature and etiology of his claimed bilateral arm and shoulder disabilities.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should provide an opinion as to whether any currently diagnosed arm or shoulder disability is, at least as likely as not (50 percent probability or more), related to a disease or injury during the Veteran's second period of active service, from June 2004 to August 2005.  The examiner is advised that arm and shoulder injuries during the Veteran's second period of active service are conceded.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should specifically provide the following:

(a) The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD. 

(b) The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.  The examiner should also comment on functional impairment caused solely by the Veteran's service-connected PTSD.

8.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spondylosis.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should indicate the nature and severity of all manifestations of the cervical spine disability.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed. 

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes the requested testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

In addition, the examiner should note all associated neurologic impairment, including the nerves affected.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.

9.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

10.  Then readjudicate the Veteran's claims for service connection and increased ratings.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


